STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0758

VERSUS

KEITH JOSEPH LAFRANCE AUGUST 29, 2022

In Re: Keith Joseph LaFrance, applying for supervisory writs,
22nd Judicial District Court, Parish of St. Tammany,
No. 557,635.

 

BEFORE: McDONALD, McCLENDON, AND HOLDRIDGE, JJ.
WRIT DENIED.

JMM
PMc

Holdridge, J., concurs in the denial of the ineffective
assistance of counsel claim and dissents in part and would stay
the writ application. The decision whether to apply Ramos v.
Louisiana, U.S. , 140 S.Ct. 1390, 206 L.Ed.2d 583 (2020)
retroactively and grant postconviction relief on state
collateral review to defendants convicted by nonunanimous juries
in all or certain circumstances remains with the Louisiana
Supreme Court. A state court may give broader effect to new
rules of criminal procedure than is required by the relevant
opinion. See Danforth v. Minnesota, 552 U.S. 264, 128 S.Ct.
1029, 169 L.Ed.2d 859 (2008). I would hereby stay the writ
application in part pending the Louisiana Supreme Court’s
decision in State v. Reddick, 2021-1893 (La. 2/15/22), 332 So.3d
1173, wherein the court has granted the writ application for
consideration of whether Ramos applies retroactively on state
collateral review.

COURT OF APPEAL, FIRST CIRCUIT

Asn)

DEPUTY CLERK OF COURT
FOR THE COURT